FILED
                           NOT FOR PUBLICATION                                 JUL 20 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL MORENO,                                  No. 10-35864

              Plaintiff - Appellant,             D.C. No. 2:09-cv-03072-JPH

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner,
Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   James P. Hutton, Magistrate Judge, Presiding

                             Submitted July 15, 2011**
                                Seattle, Washington

Before: GILMAN ***, CLIFTON, and N.R. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Ronald Lee Gilman, Senior Circuit Judge for the Sixth
Circuit, sitting by designation.
      Michael Moreno appeals from the district court’s judgment that affirmed the

final decision by the Commissioner denying his application for supplemental

security income under Title II of the Social Security Act. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review de novo the district court’s judgment

upholding the denial of benefits, Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d

1219, 1222 (9th Cir. 2009), and we affirm the district court.

       The ALJ did not err in concluding that Moreno’s impairment did not meet

or equal an impairment in Listing 1.02A, which describes a claimant as disabled if

he has an “inability to ambulate effectively,” which is defined as “an extreme

limitation of the ability to walk.” 20 C.F.R. Part 404, Subpart P, Appendix A 1,

Listings 1.02A, 1.00B.2.b(1). An example of ineffective ambulation is “the

inability to walk a block at a reasonable pace on rough or uneven surfaces.” 20

C.F.R. Part 404, Subpart P, Appendix A 1, Listing 1.00B.2.b(2). Moreno argues

that because the ALJ, in his assessment of Moreno’s residual functional capacity

(“RFC”), limited Moreno to walking on even terrain, the ALJ erred when he

concluded that Moreno could ambulate effectively and therefore failed to satisfy

the criteria in Listing 1.02A. However, the RFC did not state that Moreno was

incapable of walking on uneven surfaces, only that he should avoid doing so in his

employment. None of Moreno’s examining or treating physicians indicated that


                                          2
Moreno could not walk on uneven terrain, or that he was unable to ambulate

effectively. Instead, his physicians described him as being able to walk and stand

for up to six hours a day.

      The ALJ’s determination that Moreno was capable of performing sedentary

work with additional limitations was supported by substantial evidence. The ALJ

did not include an option to recline and elevate the leg and foot because the only

evidence of such a limitation came from Moreno, whom the ALJ found to be less

than credible, and Dr. Francis, whose testimony the ALJ properly discredited as

inconsistent with the assessments of Moreno’s examining and treating doctors. See

Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002); Lester v. Chater, 81

F.2d 821, 832 (9th Cir. 1995).

      AFFIRMED.




                                         3